SHORT, Judge
(dissenting).
I respectfully dissent because the removal of trees by Minnesota Valley from YMCA property constituted an activity within the “ordinary conduct of agricultural operations” under Minn.Stat. § 1161.07, subd. 1 (1986). See Minn.Stat. § 17.81, subd. 4 (1986); Minn.Stat. § 40A.02, subd. 3 (1986); see also State v. Ralph Hamel Forest Prods., 110 Wis.2d 352, 354-55, 328 N.W.2d 884, 885-86 (Wis.Ct.App.1982). The limitation of liability provision contained in section 1161.07, subd. 1, is not restricted solely to the actions of the family farmer. The trial court properly granted partial summary judgment in favor of Minnesota Valley because tree harvesting activities fall within the purview of the pipeline statute.